THE    ATTQBRNEY             GENERAL
                                   Q,P TEXAS
                               AUBTIN.   -          78711
CmWPORD      C.   MARTIN
  ARORNISY   CaEnERAl.              August28, 1970



      Dr. J. W. Edgar                        Opinion No. M-677
      Commissioner of Education
      201 EiaatEleventh Street               Re:   Whether Section 3-b of Article
      Austin, Texas 78711                          VII of the Texas Conatltution,
                                                   as amended in 1966, obviates
                                                   the necessity to hold an elec-
                                                   tion in Independent school
                                                   diatrlota where there haa been
                                                   a change In the boundaries by
                                                   annexation or consolidation to
                                                   determine whether the resultant
                                                   district shall aaaume any out-
                                                   standing bonds aa well as levy
                                                   bond and maintenance taxea
                                                   therein.
                                                   Whether Section 16.80 e) of the
                                                   Texas Rducation Code Acts 61st
                                                   Leg., R.S. 1969, ch. H89, p.2709)
                                                   requires that an election be
                                                   held for the assumption of out-
                                                   standing bonda, If any, and ttbu
                                                   levying of bond and maintenance
                                                   taxes as an incident to any
                                                   consolidation effected under +he
                                                   provlalons of aubaectlon (a) of
      Dear Dr. Edgar:                              Section 16.80, aupra.
           In response to your request for an opinion from this office
      concerning specific election requirements in connection with
      school consolidation and annexation matters and the neceaaary
      adjustment of bonded Indebtedness in connection therewith we
      will first conalder the application of Section    b of Article VII
      of the Constitution of Texas, as amended In 1962-, and Its rela-
      tion to Independent school d.latrlcta.
           The pertinent parta of the above mentioned conatltutlonal
      provision reads as followa:
                     "No tax for the maintenance of public free
                  achoola voted In any independent school district
                        nor any bonds voted In any such district
                  but klsaued, shall be abrogated, cancelled or'

                                         -3235-
.     .




    Dr. J. W. Edgar, Page 2        (M-677)


           Invalidated by change of any kind In the boundaries
           thereof. After any change In boundaries, the
           governing body of any such district, wlthoxthe
           necessity of an additional election shall have
           the power to assess, levy and colle& ad valorem
           taxes on all taxable property within the bsundarlea
           of the district as changed, for the purpoaa of
           the maintenance of public free schools       and
           the payment of principal of and Interest dn'all
           bonded Indebtedness outstanding against, or attrl-
           butable, adjusted or allocated to, such district
           or territory therein, , . ." (emphasis added)
    The language above cited clearly deals with any boundary changes
    In Independent school districts, either by consolidation of
    entire districts or annexation of additional lands thereto, and
    In either event obviates the need for elections.
         The Texas Education Code, Sec. 19.461, appears to be IF
    conflict with the constitutional provision above cited, wherein
    It states that "The trustees of any school district
    common, or rural high school as such district exists%%%?
    aolldatlon, annexation, subdivision or any other authorized type
    boundary change, are authorized to I?allan election" to assume
    any bonded or other debt created by the district as It previously
    existed and levy bond and maintenance taxes. (emphasis added)
         Section 19.243(a) of subchapter H of the Code, dealing
    exclusively with consolidation of school districts further states
    that,
              "If at the time of the proposed conaollda-
           tion there are outstanding bonds of any district
           included in the proposed consolidation, an elec-
           tion shall be held to determine whether or not the
           consolidated district shall assume and pay off the
           outstanding bonds, and levy a tax therefor."
         The proposition that constitutional provisions are given
    priority over state statutes la so elementary In law that no
    authority need be cited for this point. Where conflicts of this
    nature exist, the conflicting portions of the state statute are
    deemed as aurpluaaa e .without legal effect. /16 Am..Jur.2d.,
                        194, page 457/
    Constltutlonal Law Ia                In our situation the above
    provisions could impose no requirements on independent school
    districts to hold elections following boundary changes for Sec-
    tion 3-b of Article VII of the ~Conatitutlonof Texas controls on
    this point.
                                 -32'36-
.   .   -




            Dr. J. W. Edgar, Page 3             (M-677)


                 When dealing with the election question In conaolld8tion
            cases lnvolvln dormant school districts under the provlalona of
            Section 16.80 a) (e) of the Texas Education Code, the nature of
            the resultant school district would control.
                 The salient provlalona of that section read as follows:
                      "(a) The county school boards of all counties
                   of the state are authorized and required;to con-
                   solidate by order of said board each dormant school
                   district within the county with an adjoining dla-
                   trlct or districts.
                      "(0) Elections shall be held when required by
                   law In such conaoll.dateddi'atrictafor ,theassumption
                   i%-hutatandlng~bonda, If any for the levying of
                   taxes therefo'r,and for the ievylng of a local ,eln-
                   tenance tax." (emphasis added)
                 The oonaolldatlon of any dormant school district with an
            Independent school district will result In an Independent school
            dlatrlct, (Sections 19.236, 19.237, 19.238, 19.240, 19.241,
            19.242, Texas Education Code) and consequently the question of
            taxiand bond assumption elections In these cases la controlled
            by Section 3-b of Article VII, Constitution of Texas.
                  Any other combination of school districts required to be
            consolidated under the provisions of Section 16.80(a) of the
            Code, are required to hold the election called for In subsection
            I    of that Section where the resultant district la,not lnda-
             pendent In nature.
                                      SUMMARY

                    Where there la any change in the boundaries of an
                 Independent school dlatrlct, there la no requirement
                 that an,electlon be held.,toassume the outstanding
                 bond or other lndebtednsaa of the district as It
                 existed prior to the consolidation or annexation, nor
                 la there any requirement that a bond or maintenance tax
                 be voted. This same rule applies where consolidation
                 of school districts la effected under the provlalona of
                 Section 16.80(a) of the Texas Education Code and the
                 resultant district la Independent In nature. An election
                 1s required In those altua$lona where the resultant
                 school district la other than independent in nature.
                 Article VII Section 3-b, Constitution of Texas as
                 amended, p&alla   over Sections 19.243(a) and 14.461,
                                            -3237-
Dr. J. W. Edgar, Page 4        (M-677)


    Texas Education Code to the e    nt of conflict.
                                 .?F




Prepared by Robert B. Davis
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Dyer Moore
Ralph Rash
Houghton Brownlee
John Reeves
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                              -3238-